Citation Nr: 0426268	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  99-04 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an increased rating for post-traumatic 
headaches with aura, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to an increased rating for tinea pedis with 
onychomycosis, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.   

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  A December 2000 Board decision, 
in pertinent part, found that new and material evidence had 
been received to reopen the claim for service connection for 
PTSD, and remanded this issue for additional development.  
While the RO was undertaking this development, a February 
2002 rating decision assigned increased ratings of 30 percent 
for the veteran's service connected post-traumatic headaches 
with aura, and tinea pedis with onychomycosis.  The veteran 
expressed disagreement with the ratings assigned and, 
following the issuance of a statement of the case in 
September 2002 addressing the propriety of these ratings, the 
veteran perfected an appeal to the Board with respect to the 
claims for increased ratings.  Therefore, the issues on 
appeal are as listed on the first page of the present 
decision. 


REMAND

The December 2000 Board remand requested that the RO conduct 
development to verify the stressors that the veteran reported 
he experienced during his service in Vietnam.  This 
development was to include contacting the Management Support 
Branch for the Marine Corps in Quantico, Virginia, and the 
Marine Corps Historical Center (MCHC) in Washington, DC.  In 
addition, the RO was specifically requested to accomplish the 
following with respect to the records received from these 
facilities: 

In the event these records suggest the 
presence of other sources of relevant 
evidence, such leads should be followed 
to their logical conclusion.

The veteran's representative contends that the RO has failed 
to accomplish this remand directive, particularly with 
respect to a stressor asserted by the veteran with respect to 
involvement as a material witness for a General Court Martial 
after he "personally witnessed a vicious attack by a U.S. 
Marine on two US Air Force personnel" in March 1970 at the 
Danang Air Base.  In this regard, the veteran has submitted 
orders from the Headquarters of the Third Marine Corps 
Division directing him to report for temporary duty at the 
First Marine Division in Danang, Vietnam, on May 7, 1970, in 
connection with a General Court Martial.  

As noted by the veteran's representative, a July 2003 
response from the MCHC indicated that this facility did not 
have the reports from the court martial, and directed the RO 
to contact the National Archives and Records Administration 
(NARA) for assistance in obtaining these records.  The 
veteran's representative observed, however, that there is no 
indication that the RO contacted the NARA to attempt to 
obtain the records from this General Court Marital.  Also, 
the veteran's representative argued that the January 16, 
2003, request for records from the MCHC was "inaccurate."  
Close examination of this request does indicate that it could 
have contained more complete and specific information as to 
the units the veteran was assigned to during his service in 
Vietnam.  Accordingly, while the Board sincerely regrets the 
additional delay in the adjudication of this case, and 
acknowledges the difficulties presented by this case with 
respect to verifying the stressors reported by the veteran, 
the Board is required to insure compliance with the 
instructions of it remands.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  As such, the RO will be requested to 
conduct additional stressor development as described below.   

Finally, review of the record reflects that the veteran has 
not been issued an evidence development letter specifically 
addressing the increased rating claims on appeal consistent 
with the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In this regard, while a March 
2001 letter from the RO informed the veteran of the VCAA and 
it impact on his claim for service connection for PTSD, this 
letter contained no reference to the increased rating claims 
on appeal or of the specific requirements for development and 
adjudication of such claims mandated by the VCAA and 
subsequent authority.  The U.S. Court of Appeals for Veterans 
Claims has indicated that section 5103(a), as amended by the 
VCAA, and § 3.159(b), as amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  As such, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision with respect to the increased rating claims 
on appeal at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); VAOPGCPREC 1-2004 (Feb. 24, 2004).

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification if further action is 
required on the part of the appellant.

1.  The veteran should be furnished with a 
development letter specifically addressing 
the increased rating claims on appeal 
consistent with the notice requirements of 
the VCAA, and otherwise ensure that all 
notification and development action with 
respect to these claims, as well as the 
claim for service connection for PTSD, 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and any pertinent 
interpretive authority are fully complied 
with and satisfied.

2.  The RO is to again contact the MCHC, 
1254 Charles Morris Street, SE, Washington 
Navy Yard, DC 20374-5040, or other 
depository of military records deemed 
appropriate, to attempt to obtain 
verification of the veteran's stressors 
from unit histories, or similar documents, 
from the military units to which the 
veteran was assigned during his service in 
Vietnam from January 1970 to May 1970; 
namely, Co C, 1st SPBn, 1st MarDiv; Co A, 
5th SPBn, 1st MarDiv; and HqCo, HqBn, 1st 
MarDiv.  To assist the MCHC or appropriate 
entity in this effort, the RO should review 
the file and provide them with a summary of 
the veteran's claimed stressors, to include 
a copy of his September 1993 stressor 
statement, the PTSD questionnaire received 
in August 2002 (tabbed in orange, left side 
of claims file), and any additional 
information received from the veteran 
concerning his claimed stressors.

3.  The RO is to contact the NARA, 8601 
Adelphi Road, College Park, MD 20740-6001 
and request records from a General Court 
Martial in which the veteran was involved 
as a material witness on or about May 7, 
1970, at the First Marine Division in 
Danang, Vietnam.  As appropriate, the copy 
from the orders directing the veteran to 
report for temporary duty to appear as a 
witness at this court martial from the 
Third Headquarters of the Marine Corps, 
submitted by the veteran and received in 
August 2002 (tabbed in pink, left side of 
claims file), should be utilized to assist 
in this effort.  

4.  The RO should then carefully review all 
evidence obtained pursuant to the 
development requested above.  In the event 
these records suggest the presence of other 
sources of relevant evidence, such leads 
should be followed to their logical 
conclusion.

5.  The RO should then make a determination 
as to whether the veteran engaged in combat 
during his military service. If the answer 
is in the affirmative and his alleged 
stressors are related to such combat, the 
veteran's lay testimony regarding such 
claimed stressors must be accepted as 
conclusive as to their occurrence.  If it 
is determined that the veteran engaged in 
combat during service and that his alleged 
stressor(s) is (are) related thereto, or 
that he was otherwise exposed to a stressor 
or stressors in service, he should be 
afforded a VA psychiatric examination.  The 
claims folder, to include a copy of this 
Remand, must be made available to the 
examiner prior to the examination in order 
that he or she may review pertinent aspects 
of the veteran's service and medical 
history.  All tests deemed necessary by the 
examiner must be conducted, and the 
clinical findings and reasoning which form 
the basis of the opinions requested should 
be clearly set forth.

The psychiatrist should render an opinion 
as to the medical likelihood that the 
veteran currently suffers from PTSD 
resulting from his military experiences 
during the Vietnam War.  It should be 
stated whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that a current diagnosis of 
PTSD is linked to a specific corroborated 
stressor event (or events) experienced in 
Vietnam, pursuant to the diagnostic 
criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV), or whether such an etiology 
or relationship is unlikely (i.e., less 
than a 50-50 probability).  If a diagnosis 
of PTSD is rendered, the examiner should 
specify the stressor(s) upon which the 
diagnosis is based. 

6.  Following the completion to the 
extent possible of the development 
requsted above, the RO should 
readjudicate the claims on appeal.  To 
the extent any of the benefits sought in 
connection with these claims are not 
granted, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC should include a 
summary of the evidence and discussion of 
all pertinent regulations, including the 
evidence obtained as a result of the 
development requested above and the VCAA.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



